

116 HR 4485 IH: Public-Private Partnerships for Prosperity (P4) Act
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4485IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Pence (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a public buildings public-private partnership pilot program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public-Private Partnerships for Prosperity (P4) Act. 2.Public buildings public-private partnership pilot program (a)In generalChapter 33 of title 40, United States Code is amended by adding at the end the following:
				
					3318.Public buildings public-private partnership pilot program
 (a)EstablishmentThe Administrator shall carry out a pilot program to enter into public-private partnerships to acquire public buildings pursuant to the requirements of this section.
 (b)Identification of projectsNot later than 1 year after the date of enactment of this section, the Administrator shall identify not less than 5 and not more than 10 projects for acquiring space for the purposes of public buildings using public-private partnerships.
 (c)Submission of plan and prospectusesNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate—
 (1)prospectuses, in accordance with section 3307 of title 40, United States Code, for each project identified under subsection (b); and
 (2)an execution and management plan detailing how each project will be managed, project team, timelines for each project, and, notwithstanding subsection (d), recommendations on commencement dates based on ensuring proper staffing, resources, and management.
 (d)CommencementSubject to the availability of appropriations, a project submitted under subsection (c) that is authorized pursuant to section 3307 shall commence not later than 1 year after the date on which such authorization occurs, unless otherwise indicated in the respective committee resolution authorizing the project.
						(e)Experts and consultants
 (1)GSA personnelIn carrying out the pilot program the Administrator shall identify and use General Services Administration personnel with knowledge and experience in complex real estate transactions.
 (2)Contracted servicesThe Administrator shall, to the extent practicable and subject to appropriations Acts, use contracts, including nonappropriated contracts, for services necessary to carry out this section.
 (f)Compliance with budgetary rulesFor budgetary scorekeeping purposes, a project carried out under this section shall be treated in a manner consistent with the requirements for scoring a leaseback from a public-private partnership under Appendix B of Circular A–11 of the Office of Management and Budget, as of the date of enactment of this section.
 (g)GAO studyNot later than 1 year after the occupancy of projects authorized under this section, the Comptroller General of the United States shall conduct a review of such projects and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes—
 (1)a review and evaluation of the public-private partnerships executed under this section and a comparison of such agreements to similar projects completed as Government construction, including a comparison of timetables and costs; and
 (2)any recommendations on the use of public-private partnerships as options for meeting Federal Government space needs.
 (h)DefinitionsIn this section, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)Public buildingThe term public building has the meaning given the term in section 3301. (3)Performance-based management and operations agreementThe term performance-based management and operations agreement means an agreement that—
 (A)reflects an obligation by the non-Federal entity to design, build, finance, deliver, operate and maintain an asset;
 (B)requires the non-Federal entity to provide the General Services Administration a single point of responsibility and obligation;
 (C)stipulates all requirements of the General Services Administration and contains the terms and conditions for annual performance-based availability payments in accordance with the non-Federal entity meeting or exceeding those requirements;
 (D)stipulates the terms and conditions for reductions of any or all availability payments to the non-Federal entity for any given period the asset is unavailable to the Government or otherwise not delivered, operated, or maintained in accordance with the requirements included in the agreement; and
 (E)stipulates the terms and conditions for termination and includes no obligation on the part of the Government to renew any successive leases that may be included in such project.
 (4)Public-private partnershipThe term public-private partnership means a real property agreement for the purposes of providing office space for the Federal Government that meets the following criteria:
 (A)The agreement includes a ground-lease to a non-Federal party with a subsequent leaseback of the improvements.
 (B)The entity that is the lessor of the leaseback of improvements is entirely non-Federal. (C)The leaseback meets the criteria for an operating lease under Appendix B of Circular A–11 of the Office of Management and Budget, as of the date of enactment of this section.
 (D)The project shall, to the extent practicable, be operated and maintained by the non-Federal entity subject to a performance-based management and operations agreement entered into between the entity and the Administrator..
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended by adding at the end the following:
				
					
						3318. Public buildings public-private partnership pilot program..
			